DETAILED ACTION
This office action is a response to the application 17/073,995 filed on October 19, 2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. U.S. Patent Application Publication 2021/0105828, hereinafter Agiwal.

Regarding Claim 1, Agiwal discloses a method performed by a User Equipment (UE) for Beam Failure Recovery (BFR) (Abstract; Figure 4-5; Paragraph [0009]), the method comprising: 
detecting a beam failure event on a serving cell (Paragraph [0052, 0056-0057, 0062, 0156, 0171] Beam failure detection); 
and initiating a Random Access (RA) procedure for BFR on a Bandwidth Part (BWP) of the serving cell (Paragraph [0052, 0056-0057, 0062, 0072, 0156, 0171, 0179] Beam failure detection and random access production initiated), 
the RA procedure for BFR including: performing an RA type selection after determining that the UE is not configured with any Contention-Free RA (CFRA) resource for BFR, the RA type selection including determining one of a 2-step RA type and a 4-step RA type as an RA type of the RA procedure for BFR based on a Reference Signal Received Power (RSRP) value of a Downlink (DL) pathloss reference (Paragraph [0165] If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold; Paragraph [0179 and 0183-0186] If contention free resource is not included in PDCCH order and both 2 step CBRA and 4 step CBRA are configured in BWP selected for RA procedure, the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation of RA procedure: the UE performs 2 step CBRA i.e. Else if DL RSRP<=Threshold at the time of initiation of RA procedure: the UE performs 4 step CBRA); 


Regarding Claim 2, Agiwal discloses the method of Claim 1. Agiwal further discloses determining the RA type as the 2-step RA type in the RA type selection in a case that the BWP is not configured with any 4-step RA type RA resource and is configured with at least one 2-step RA type RA resource (Paragraph [0163 and 0143] If 2 step CFRA is configured in the received RRCReconfiguration message, perform 2 step RA. 4-Step RA resources are not configured).

Regarding Claim 3, Agiwal discloses the method of Claim 1. Agiwal further discloses determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold, the threshold configured by a 2-step RA configuration (Paragraph [0074] Both CBRA (i.e., 4 step CBRA and 2 step CBRA) can be configured in a cell. In this case RSRP threshold for selection between 2 step CBRA and 4 step CBRA is configured by a gNB. If DL RSRP is greater than a threshold, the UE perform 2 step CBRA. Otherwise 4 step CBRA; Paragraph [0165] selection between 2 step RA and 4 step RA is according to RSRP threshold).

Regarding Claim 4, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the CFRA resource for BFR is a 4-step RA type RA resource (Paragraph [0056, 0141-0142 and 0164] If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 5, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the UE is not configured with any CFRA resource for BFR, and the RA procedure for BFR further includes: transmitting an RA preamble via a Contention-Based RA (CBRA) resource after performing the RA type selection (Paragraph [0053, 0058, 0074, 0133-0137, 0165-0171] Type 2 CBRA; The random access preamble and payload transmission is also referred as MsgA; If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold. 2 step CBRA and 4 step CBRA).

Regarding Claim 6, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the UE is configured with the CFRA resource for BFR, and the RA procedure for BFR further includes: transmitting an RA preamble via one of a Contention-Based RA (CBRA) resource and the CFRA resource after skipping performing the RA type selection (Paragraph [0056, 0141-0142, 0162-0164 and 0172-0173] For each RA attempt of RA procedure, the UE selects between legacy CFRA and 4 step CBRA).	

Regarding Claim 7, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the UE is not allowed to select the 2-step RA type as the RA type of the RA procedure in a case that the UE skips performing the RA type selection (Paragraph [0141 and 0164] 2 step CFRA resources are not configured; If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 8, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the RA procedure for BFR further includes: selecting a carrier before performing the RA type selection, the carrier being a Normal Uplink (NUL) or a Supplementary UL (SUL) (Paragraph [0053 and 0063] Upon initiation of random access procedure, a UE first selects the carrier (SUL or NUL) of serving cell on which RA is initiated).

Regarding Claim 9, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the RA type selection is performed in an initialization phase of the RA procedure for BFR (Paragraph [0009] Initialization of random access procedure in which a random access type is first selected and random access is performed based on the selected RA type).

Regarding Claim 10, Agiwal discloses the method of Claim 1. Agiwal further discloses wherein the serving cell is a Special Cell (SpCell) (Paragraph [0040 and 0051]).

Regarding Claim 11, Agiwal discloses a User Equipment (UE) for Beam Failure Recovery (BFR), the UE comprising: a memory; and at least one processor coupled to the memory (Abstract; Figure 4-5; Paragraph [0009]), the at least one processor being configured to: 

and initiate a Random Access (RA) procedure for BFR on a Bandwidth Part (BWP) of the serving cell, (Paragraph [0052, 0056-0057, 0062, 0072, 0156, 0171, and 0179] Beam failure detection and random access production initiated): 
the RA procedure for BFR including performing an RA type selection after determining that the UE is not configured with any Contention-Free RA (CFRA) resource for BFR, the RA type selection including determining one of a 2-step RA type and a 4-step RA type as an RA type of the RA procedure for BFR based on a Reference Signal Received Power (RSRP) value of a Downlink (DL) pathloss reference (Paragraph [0165] If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold; Paragraph [0179 and 0183-0186] If contention free resource is not included in PDCCH order and both 2 step CBRA and 4 step CBRA are configured in BWP selected for RA procedure, the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation of RA procedure: the UE performs 2 step CBRA i.e. Else if DL RSRP<=Threshold at the time of initiation of RA procedure: the UE performs 4 step CBRA); 
skipping performing the RA type selection after determining that the UE is configured with a CFRA resource for BFR; and determining the RA type as the 4-step RA type after skipping performing the RA type selection (Paragraph [0162-0164] If CFRA resource is configured, selection between 2 step RA and 4 step RA is not based on RSRP threshold. If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA; Paragraph [0172-0173] If only legacy CFRA resources are configured (i.e., 2 step CFRA 

Regarding Claim 12, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the at least one processor is further configured to: determine the RA type as the 2-step RA type in the RA type selection in a case that the BWP is not configured with any 4-step RA type RA resource and is configured with at least one 2-step RA type RA resource (Paragraph [0163 and 0143] If 2 step CFRA is configured in the received RRCReconfiguration message, perform 2 step RA. 4-Step RA resources are not configured).

Regarding Claim 13, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the at least one processor is further configured to: determine the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold, the threshold configured by a 2-step RA configuration (Paragraph [0074] Both CBRA (i.e., 4 step CBRA and 2 step CBRA) can be configured in a cell. In this case RSRP threshold for selection between 2 step CBRA and 4 step CBRA is configured by a gNB. If DL RSRP is greater than a threshold, the UE perform 2 step CBRA. Otherwise 4 step CBRA; Paragraph [0165] selection between 2 step RA and 4 step RA is according to RSRP threshold).

Regarding Claim 14, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the CFRA resource for BFR is a 4-step RA type RA resource (Paragraph [0056, 0141-0142 and 0164] If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 15, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the UE is not configured with any CFRA resource for BFR, and the at least one processor is further configured to: transmit an RA preamble via a Contention-Based RA (CBRA) resource after performing the RA type selection (Paragraph [0053, 0058, 0074, 0133-0137, 0165-0171] Type 2 CBRA; The random access preamble and payload transmission is also referred as MsgA; If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold. 2 step CBRA and 4 step CBRA).

Regarding Claim 16, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the UE is configured with the CFRA resource for BFR, and the at least one processor is further configured to: transmit an RA preamble via one of a Contention-Based RA (CBRA) resource and the CFRA resource after skipping performing the RA type selection (Paragraph [0056, 0141-0142, 0162-0164 and 0172-0173] For each RA attempt of RA procedure, the UE selects between legacy CFRA and 4 step CBRA). 

Regarding Claim 17, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the UE is not allowed to select the 2-step RA type as the RA type of the RA procedure in a case that the UE skips performing the RA type selection (Paragraph [0141 and 0164] 2 step CFRA resources are not configured; If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 18, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the at least one processor is further configured to: select a carrier before performing the RA type selection, the carrier being a Normal Uplink (NUL) or a Supplementary UL (SUL) (Paragraph [0053 and 0063] Upon initiation of random access procedure, a UE first selects the carrier (SUL or NUL) of serving cell on which RA is initiated).

Regarding Claim 19, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the RA type selection is performed in an initialization phase of the RA procedure for BFR (Paragraph [0009] Initialization of random access procedure in which a random access type is first selected and random access is performed based on the selected RA type).

Regarding Claim 20, Agiwal discloses the UE of Claim 11. Agiwal further discloses wherein the serving cell is a Special Cell (SpCell) (Paragraph [0040 and 0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agiwal et al. U.S. Patent Application Publication 2020/0092777 – Method and Apparatus for System Information Acquisition, Beam Failure Recovery and Cell Reselection
Jeon et al. U.S. Patent Application Publication 2020/0107369 – RACH Type Switching
Cirik et al. U.S. Patent 10,863,570 – Beam Selection in Beam Failure Recovery Request Retransmission

Jeon et al. U.S. Patent Application Publication 2020/0221506 – Random Access Backoff Indicator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414